We are unable to agree with the determination of the learned Trial Justice that the terms of the original agreement for shipment and storage of the property of plaintiff’s subrogor did not apply to the storage of the rugs which are the subject of this litigation. There was a single agreement covering both shipping and storage, including the rugs in question, and we are obliged to hold that the limitation of liability contained in that contract applied to the storage of the rugs. The limitation is so clear in applying to loss of goods while in the defendant’s “ care,” including the period that the goods are in a “ warehouse awaiting * * * delivery ”, that there is no basis for holding that the provisions for limited liability did not cover the loss in this case. Judgment unanimously reversed, with costs to the appellant, and the matter remitted for assessment of damages in accordance with the above memorandum. Settle order on notice. Concur — Peek, P. J., Breitel, Botein, Valente and Bergan, JJ.